DETAILED ACTION
	This action is responsive to the application No. 16/663,362 filed one 25 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 2A-3C, corresponding to claims 1-9 and 23-27, in the reply filed on 17 May 2022 is acknowledged. Claims 10-13 and 21-22 are withdrawn from consideration.

Information Disclosure Statement
It is noted Applicant did not file any information disclosure statements with this application while some of the closest prior art found by the Examiner is from Applicant/Assignee. Applicant and Applicant’s representative are reminded of their duty to disclose relevant art on an IDS.  See 37 CFR 1.56 and MPEP §2004.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a real-time alignment compensation process”, however there is no detailed description of this process making it unclear what is required or excluded by such a real-time process. The specification simply discloses in para. 37: “In some embodiments, the computing module coupled to the first sensor 510 and/or the second sensor 520 may instruct the first support 100 to perform an in-situ and real-time alignment compensation process during bonding the second semiconductor substrate TD to the first semiconductor substrate CS.”. However this passage does not describe how the actual process is performed. What are the instructions from the computing module? How does one perform this process? When and how is it timed? It is unclear what Applicant considers a “a real-time alignment compensation process”. The metes and bounds are not clear. One would not know when infringement occurs.
Claim 4 recites pressing the second substrate against the first substrate while continuing to align the second semiconductor substrate to the first substrate by the first sensor. It is unclear what is actually required or excluded by this limitation.  If two substrates are aligned and then pressed against one another, then maintaining or continuing the alignment would require not doing anything, on the other hand if they are not aligned and pressed together and then “…continuing to align…” would cause scraping, scrubbing, and damage where one substrate rubs against another while pressure is applied. It is unclear what is supposed to occur in this claimed “continuing to align” step.  Does this mean do nothing or does this involve scraping one substrate against the other? If it means do nothing, i.e. no movement, then it is unclear what is actively performed in the recited “while continuing to align” step.
Claim 5 recites “wherein a first alignment process is performed on the first semiconductor substrate based on an alignment accuracy of the first support after placing the first semiconductor substrate on the first support.” It is not clear what the claimed alignment accuracy is or how it is determined. Is this an accuracy of the substrate being positioned on the support, e.g. whether the substrate is centered on the support, or a location of the support, or both? Or is this a height/z-axis or rotational accuracy? How is this accuracy determined or measured? What is the baseline reference location? It is unclear how one performs the claimed first alignment process based on this unknown alignment accuracy. It would appear that determining alignment accuracy so that one could perform a first alignment process would involve another separate process that is not clear from the claims or disclosure.
Claim 6 recites “wherein a second alignment process is performed on the first semiconductor substrate based on an alignment accuracy of the gauging component, and the alignment accuracy of the gauging component is better than that of the first support.” It is not clear what the alignment accuracy of the gauging component is or how this would change or how this is determined, nor is it clear what the alignment accuracy of the first support is or how it is determined or measured (also see discussion above with respect to claim 6).

Allowable Subject Matter
Claims 1-2, 7-9, and 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable for at least the reasons of “gauging a first position of a first semiconductor substrate on a first support by a gauging component embedded in the first support and a first sensor facing towards the gauging component; transferring a second semiconductor substrate to a position above the first semiconductor substrate by a second support; gauging a second position of the second semiconductor substrate by a second sensor mounted on the second support and located above the first support” as set forth in the claimed combination.  These features of the method of claim 1 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 2 and 7-9 depend from claim 1 and are allowable for at least these reasons.
Claim 23 is allowable for at least the reasons of “placing a first semiconductor substrate on a front side of a first support, wherein the first support comprises a wafer embedded in a back side of the first support and a fiducial pattern is formed on the wafer; identifying a first position of the first semiconductor substrate on the first support through a first sensor, wherein the first sensor is disposed below the wafer and faces the fiducial pattern; identifying a second position of a second semiconductor substrate through a second sensor, wherein the second semiconductor substrate is held by a second support, the second sensor is mounted on the second support and the second support is disposed over the first support”, as set forth in the claimed combination. These features of the method of claim 23 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 24-27 depend from claim 23 and are allowable for at least these reasons.
Prior art from Huang et al. (US 2015/0044786), Lu et al. (US 2018/0144999), and Chen et al. (US 2019/0148333) appear to be the closest art, however none teach or suggest the combination of steps identified above as required in the methods of claims 1 and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822